Dismissed and Memorandum Opinion filed March 30, 2004








Dismissed and Memorandum Opinion filed March 30, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00184-CV
____________
 
ROBERT W.
HOLMES, Appellant
 
V.
 
KATHLEEN ANNE
HOLMES, Appellee
 

 
On Appeal from the 300th District
Court
Brazoria
County, Texas
Trial Court Cause No.
17209*RH01
 

 
M E M O R A N D U M  O P I N I O N
This is an appeal from a judgment signed December 18,
2003.  The notice of appeal was filed on
February 23, 2004.  Although it appears
that the notice of appeal is untimely, the court cannot determine whether a
post-judgment motion may have been filed, thereby extending the appellate
timetable.  See Tex. R. App. P. 26.1(a).  The clerk=s record has not been filed because
the district clerk has not received payment for preparation of the record.  See Tex.
R. App. P. 35.3(a).  The court
reporter has also notified this court that she has not received a request for
preparation of the reporter=s record and no payment has been made.  See Tex.
R. App. P. 35.3(b).




The filing fee of $125.00 was not paid in response to this
court=s notice that payment was
overdue.  See Tex. R. App. P. 5.  No proper affidavit of indigence was filed
with or before the notice of appeal.  See
Tex. R. App. P. 20.1.  Therefore, on March 11, 2004, the court
issued an order stating that unless appellant paid the appellate filing fee of
$125.00 within fifteen days of the date of the order, the appeal would be
dismissed.  To date, the filing fee has
not been paid, and appellant has not responded to the court=s order of March 11, 2004.
Accordingly, the appeal is ordered dismissed.  See Tex.
R. App. P. 42.3(c).  
 
PER CURIAM
 
 
Judgment rendered and Memorandum
Opinion filed March 30, 2004.
Panel consists of Chief Justice
Hedges and Justices Frost and Guzman.